Citation Nr: 0604882	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  98-13 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased rating for varicose veins of 
the left leg, currently evaluated as 40 percent disabling.  

2.  Entitlement to an increased rating for varicose veins of 
the right leg, currently evaluated as 40 percent disabling.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to March 
1965. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 RO rating decision, which granted a 
20 percent rating for varicose veins of the left leg and a 20 
percent rating for varicose veins of the right leg, both 
effective on January 12, 1998.  The veteran appealed for an 
increased rating.  Then, in a November 1998 rating decision, 
the RO assigned a 40 percent rating for varicose veins of the 
left leg and a 40 percent rating for varicose veins of the 
right leg, both effective on January 12, 1998.  The veteran 
continued her appeal for an increased rating for each 
extremity.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In March 2003, the veteran appeared at the RO and testified 
before a Veterans Law Judge.  In a November 2005 letter, the 
Board notified the veteran that the Veterans Law Judge who 
conducted the March 2003 hearing has since left the Board.  
The Board also gave her the opportunity to appear at another 
hearing, which would be conducted by a judge who would decide 
her appeal.  However, as she did not respond to the letter, 
the Board assumes that she does not desire an additional 
hearing.  In any case, it is noted that a transcript of the 
March 2003 hearing has been associated with the claims file.  

In December 2003, the Board remanded the case to the RO for 
additional development of the issues.  Also in December 2003, 
the Board adjudicated other issues on appeal.  One of those 
issues was that of an earlier effective date, prior to 
January 12, 1998, for the awards of 40 percent for varicose 
veins of the right and left legs.  In denying the claim for 
an earlier effective date, the Board found that prior to 
January 12, 1998 (i.e., the effective date that pertinent 
rating criteria was revised), the veteran did not meet the 
criteria for a rating in excess of 30 percent for varicose 
veins under the criteria then in effect.  

The Board also notes that the veteran has raised additional 
issues, for which she claims service connection should be 
established (see various statements of the veteran received 
by the RO in July 2000, November 2003, January 2004, June 
2001, and July 2005).  These issues involve a right hip 
valve, hemorrhages, chronic/migraine headaches, 
hyperpigmentation of the dorsum of both feet, leg weakness, 
chronic pain, peripheral vascular disease, numbness of the 
lower extremities, and gastroesophageal reflux disease (it is 
noted that service connection is established for dyspepsia).  
She also claims that conditions of venous insufficiency, 
peripheral vascular disease, skin lesions, poor circulation 
in both legs, and deep vein thrombosis have not been 
evaluated in conjunction with her service-connected varicose 
veins, as they should have been.  To the extent that any of 
these issues are inextricably intertwined with, or are 
symptom manifestations of, the service-connected varicose 
veins currently on appeal, they will be addressed in the 
decision herein below.  Otherwise, the issues appear to be 
claims involving service connection on a secondary basis and 
are referred to the RO for its appropriate consideration.  

 
FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  The service-connected varicose veins of the left leg are 
manifested by persistent pain, edema, stasis pigmentation, 
and skin rash consistent with folliculitis due to the wearing 
of support hose; there are no clinical findings of persistent 
ulceration.  

3.  The service-connected varicose veins of the right leg are 
manifested by persistent pain, edema, stasis pigmentation, 
and skin rash consistent with folliculitis due to the wearing 
of support hose; there are no clinical findings of persistent 
ulceration.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
40 percent for the service-connected varicose veins of the 
left leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.104 including Diagnostic Code 7120 
(effective prior to and on January 12, 1998).

2.  The criteria for the assignment of a rating in excess of 
40 percent for the service-connected varicose veins of the 
right leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991, 2002); 38 C.F.R. §§ 4.7, 4.104 including Diagnostic 
Code 7120 (effective prior to and on January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claims at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the initial RO decision in July 1998, which was 
prior to the enactment of the VCAA.  In any case, as 
explained herein below, the VCAA notice complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  Further, the Board finds that the timing of 
the VCAA notice is not prejudicial to the veteran because it 
was sent prior to the transfer of the case to the Board for 
appellate consideration, and the veteran was offered ample 
opportunity to present evidence or argument in support of her 
appeal.  Accordingly, the Board will proceed to adjudicate 
this claim.  

In the VCAA notice sent to the veteran in May 2001 and May 
2004, the RO advised her of what was required to prevail on 
her claims for an increased rating, what specifically VA had 
done and would do to assist in those claims, and what 
information and evidence the veteran was expected to furnish.  
The RO specifically informed the veteran that VA would assist 
her in obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on her 
behalf.  The RO, in May 2004, also requested the veteran to 
send any evidence in her possession that pertained to her 
claims.  

Additionally, the RO informed the veteran of the information 
and evidence needed to substantiate her claims in the rating 
decisions of July 1998 and November 1998, statement of the 
case issued to her in September 1998, and supplemental 
statements of the case issued to her in November 1998, 
February 1999, January 2000, June 2000, November 2001, 
February 2003, and May 2005.  See 38 U.S.C.A. §§ 5102, 5103.  
In these documents the RO informed the veteran of the reasons 
why it decided her claims the way it did and the evidence it 
had considered in adjudicating the claims.  In the May 2005 
supplemental statement of the case, the RO also referred to 
38 C.F.R. § 3.159 and the United States Codes cites relevant 
to the VCAA.  In the supplemental statements of the case 
issued in September 1998, November 1998, and May 2005, the RO 
furnished the old and revised diagnostic criteria pertinent 
to the evaluation of varicose veins.  The old and revised 
diagnostic criteria were also set forth in the Board's 
decision of December 2003, relevant to an earlier effective 
date issue.  Further, the statement of the case and 
supplemental statements of the case provided the veteran an 
opportunity to identify or submit any evidence she wished to 
be considered in connection with her appeal.  Thus, through 
the documents mailed to the veteran, the RO informed the 
veteran of the information and evidence needed to 
substantiate her claims.  See 38 U.S.C.A. §§ 5102, 5103.  

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran maintains that she is 
entitled to an increased rating for her service-connected 
varicose veins.  She testified at a personal hearing at the 
RO before a local hearing officer in December 1998 and before 
a Veterans Law Judge in March 2003.  The RO has obtained 
medical treatment records from the VA in support of the 
veteran's claims.  The veteran has not identified private 
medical treatment records for the RO to obtain on her behalf.  
Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A.§ 5103A(d).  
The veteran was afforded VA medical examinations in April 
1998, October 1998, October 1999, July 2001, January 2005, 
and April 2005, specifically to evaluate the current nature 
and severity of her varicose veins.  The veteran has not 
alleged, nor does the record currently reflect, that there 
exists any additionally available evidence for consideration 
in her appeal.  The Board thus finds that VA has done 
everything reasonably possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claims for an Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

The veteran's service-connected varicose veins are currently 
rated as 40 percent disabling for the left leg and 40 percent 
disabling for the right leg, both under 38 C.F.R. § 4.104, 
Diagnostic Code 7120.  However, during the course of the 
veteran's appeal, the regulations pertaining to evaluating 
disabilities of the cardiovascular system were revised, 
effective January 12, 1998.  See 62 Fed. Reg. 65,207 
(December 11, 1997).  

According to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-03 
(November 19, 2003), summary published at 69 Fed. Reg. 
25,179-80 (May 5, 2004), citing to Landgraf v. USI Film 
Products, 511 U.S. 244 (1994).  

It appears to the Board, albeit not in an entirely clear 
manner, that in cases such as this, the General Counsel's 
opinion (i.e., VAOPGCPREC 7-03 (November 19, 2003)) dictates 
that the "old" criteria for evaluating cardiovascular 
disabilities apply prior to the changes in regulation and 
that the revised criteria apply thereafter.  In any event, 
regardless of this interpretation, the Board notes that the 
retroactive reach of the revised regulations under 38 
U.S.C.A. § 5110(g) (West 1991) can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  The law, as 
applied to the existing facts of this case, is discussed 
herein below.  

Under the "old" rating criteria, moderately severe 
disability, involving superficial veins above and below the 
knee, with varicosities of the long saphenous, ranging in 
size from one to two centimeters in diameter, with symptoms 
of pain or cramping on exertion, without involvement of the 
deep circulation warranted a 20 percent rating when 
unilateral and 30 percent when bilateral.  Severe disability, 
involving superficial veins above and below the knee, with 
involvement of the long saphenous, ranging over 2 centimeters 
in diameter, marked distortion and sacculation, with edema 
and episodes of ulceration, no involvement of deep 
circulation, warranted a 40 percent rating when unilateral 
and a 50 percent rating when bilateral.  Pronounced 
disability, with the findings for the severe condition with 
secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation, warranted a 50 percent rating 
when unilateral and a 60 percent rating when bilateral.  38 
C.F.R. § 4.104, Code 7120 (1997).

Under the revised rating criteria, varicose veins manifested 
by persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration.  A 60 percent rating is 
warranted for persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  A 
100 percent rating is warranted for massive, board-like edema 
with constant pain at rest.  A Note following Code 7120 
provides that the foregoing evaluations are for involvement 
of a single extremity.  If more than one extremity is 
involved, each involved extremity is to be evaluated 
separately and the ratings combined (under 38 C.F.R. § 4.25), 
using the bilateral factor (38 C.F.R. § 4.26), if applicable.  
38 C.F.R. § 4.104, Code 7120 (2005).

Historically, it is noted that in an October 1997 rating 
decision, the RO assigned a 30 percent rating (under the old 
criteria) for the veteran's service-connected varicose veins.  
In November 1997, the veteran sought to "reopen" her claim 
for an increased rating, and in a November 1998 rating 
decision, the RO assigned separate 40 percent ratings (under 
the revised criteria) for the varicose veins, effective 
January 12, 1998.  As noted in the introduction to this 
decision, the Board in December 2003 denied an earlier 
effective date for the awards of 40 percent for varicose 
veins of the right and left legs.  In so doing, it was found 
that prior to January 12, 1998 (i.e., the effective date of 
the revised rating criteria) the veteran did not meet the 
criteria for a rating in excess of 30 percent for varicose 
veins under the criteria then in effect.  

For the reasons discussed below, the Board finds that, after 
consideration of both the "old" and revised rating 
criteria, the veteran does not meet or nearly approximate the 
criteria for a disability rating in excess of 40 percent for 
the varicose veins of either lower extremity for the period 
beginning January 12, 1998.  

In regard to applying the old rating criteria to the medical 
evidence on file for the period beginning January 12, 1998 
(assuming that the old criteria may be applied after the 
effective date of the revisions on January 12, 1998), the 
Board finds that an increased rating would not result, 
because the veteran is currently in receipt of the maximum 
rating allowed under the old criteria.  That is, her 
currently assigned disability rating of 40 percent for 
varicose veins of each leg, when combined (see 38 C.F.R. 
§ 4.25), amounts to a 60 percent rating, which is the maximum 
evaluation afforded for bilateral varicose veins under the 
old rating criteria.  

In regard to applying the revised rating criteria to the 
medical evidence on file, the Board finds that the veteran 
does not satisfy the requisite objective manifestations for a 
disability evaluation in excess of 40 percent for either leg.  
As noted, an increased rating would necessitate evidence of 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A review 
of the record does not show that the veteran's varicose veins 
are productive of the disability picture contemplated by the 
criteria for a 60 percent rating.   

The medical evidence includes private medical treatment 
records, records from the Social Security Administration, VA 
outpatient reports, and VA examination reports dated in April 
1998, October 1998, October 1999, July 2001, January 2005, 
and April 2005.  While the medical records demonstrate 
ongoing leg pain, swelling, soreness, and skin 
discolorations, there is no showing of persistent ulceration.  
The veteran has been seen intermittently for "bruising" or 
"blood clots" on the legs (and photos contained in the 
record demonstrate this).  They have affected both lower 
extremities, as shown by private medical records and VA 
inpatient records in September 1998, VA outpatient records in 
May 2002, and a January 2005 VA examination report.  However, 
these have not been identified as ulcers.  Rather, they have 
been described at times as ecchymosis, or in a September 1998 
VA hospital summary as a manifestation of left tibial deep 
venous thrombosis.  At the time of an October 1999 VA 
examination, the varicose veins were described as mild to 
moderate, and without stasis dermatitis or ecchymosis.  There 
was no comment made as to the presence of ulceration.  At the 
time of a July 2001 VA examination, it was noted that there 
were no ulcers in either leg but that the veteran did have 
little red spots all over her lower extremities, which she 
scratched and which the examiner identified as folliculitis.  

Further investigation was made of the veteran's "bruises" 
in May 2002 at the VA, when it was noted that there was no 
evidence of deep vein thrombosis at that time but that she 
did have a history of superficial vein thrombosis and 
varicose veins.  On a July 2002 VA outpatient visit, 
"superficial scratch type ulcers of the lower legs" were 
noted, with the assessments being dermatitis and venous 
insufficiency.  Such "ulcers" appear to be of the same 
nature as the skin description given by the July 2001 VA 
examiner.  In a July 2004 VA outpatient record, the veteran 
was noted to have red lesions on the skin around hair 
follicles, which were found to be consistent with 
folliculitis due to wearing support hose for venous 
insufficiency.  A VA examiner in January 2005 indicated that 
the veteran was being treated for folliculitis and that she 
has had no venous stasis ulcers or breakdowns, as determined 
through record review and history.  The VA examiner in April 
2005 also addressed the lower extremity "rashes," on which 
the veteran has been applying a topical medication.  

The veteran in November 2003 submitted various copies of 
medical extracts obtained via the Internet.  One particular 
article described "varicose ulceration" as tissue damage 
whereby there is "a loss of skin and that the tissues 
beneath the skin are exposed."  Persistent varicose 
ulceration has not been demonstrated by the veteran's medical 
record.  In short, the veteran's disability picture does not 
meet the criteria for a 60 percent rating for either leg 
under the revised Diagnostic Code 7120 because there is no 
evidence of persistent ulceration, which is required under 
the code.

The Board has noted the veteran's contentions to the effect 
that she has numerous symptom manifestations of her varicose 
veins that have not been considered for evaluation.  As noted 
in the introduction to this decision, these involve a right 
hip valve block, hemorrhages, chronic/migraine headaches, 
hyperpigmentation of the dorsum of both feet, leg weakness, 
chronic pain, peripheral vascular disease, numbness of the 
lower extremities, gastroesophageal reflux disease (service 
connection for dyspepsia has already been established), 
venous insufficiency, peripheral vascular disease, skin 
lesions, poor circulation in both legs, and deep vein 
thrombosis.  It is noted that Code 7120 contemplates varicose 
vein manifestations of pain, aching and fatigue in the leg 
after prolonged standing or walking, and stasis pigmentation 
or eczema.  As for "hemorrhages," it was also addressed in 
the discussion above, in regard to bruising.  The VA examiner 
in January 2005 addressed peripheral vascular disease, 
stating that it appeared in this case to be representing the 
veteran's venous insufficiency and varicose veins in and of 
themselves.  The veteran obtained a private nurse's statement 
dated in December 2004, which indicates that varicose veins 
and peripheral vascular disease were two different diagnoses 
and that peripheral vascular disease was very similar to 
coronary artery disease or carotid artery disease.  The 
January 2005 VA examiner, however, indicates that peripheral 
vascular disease encompasses not only arterial insufficiency 
but venous insufficiency as well, and that the veteran's 
varicose vein condition is a manifestation of the venous 
insufficiency.  This same VA examiner also addressed 
gastroesophageal reflux disease and headaches, finding that 
neither was caused or aggravated by the varicose veins.  As 
for the right hip valve block, a VA examiner in July 2001 
stated that it probably referred to venous valve 
incompetence, which was a feature of varicose veins and would 
not represent any particularly new finding or feature of this 
chronic problem.  Finally, the Board notes that the veteran 
has been treated for deep vein thrombosis (in September 1998, 
as noted above).  Whether it is a recurrent condition and 
related to her service-connected varicose vein condition has 
not been fully addressed in the record.  In any case, the 
Board notes that the rating criteria for deep vein thrombosis 
(i.e., 38 C.F.R. § 4.104, Code 7121) is the same as the 
criteria of Code 7120, which has been considered.  

In sum, the Board finds that the preponderance of the 
evidence is against the claims for a rating in excess of 40 
percent for varicose veins of the left leg and in excess of 
40 percent for varicose veins of the right leg, after 
consideration of both old rating criteria and rating criteria 
revised effective in January 12, 1998.  Thus, the benefit-of-
the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An increased rating for varicose veins of the left leg is 
denied.  

An increased rating for varicose veins of the right leg is 
denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


